                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION

I.JNITED STATES OF AMERICA,
   Plaintiff,

                                                            NO. 5:21-CR-027-01-H

JOHN KXVONE HUMPHREY (l),
     Defendant.


              ORDER ACCEPTING RNPORT AND RECOMMENDATION
                 OF TIIE I,JMTED STATES MAGISTRATE JIJDGE
                        CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bX1), the undersigrred District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated June   3   ,   202r.



                                             JAMES       SLEY HENDRIX
                                                       STATES DISTRICT ruDGE
